AO 91 (Rev. 11/11) (WDMO 03/31/2020) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Western District of Missouri

United States of America
Vv.

Colby Fronterhouse Case No. 21-mj-2002DPR

[DOB: 10-20-1979]

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 9/2/2020 through 9/6/2020 in the county of Christian in the

 

 

_ Western District of Missouri , the defendant(s) violated:

Code Section Offense Description
21 U.S.C. § 2251(a) and § 2251(e) Sexual Exploitation of a Child (Attachment A).

This criminal complaint is based on these facts:

See attached Affidavit of Homeland Security Investigations Task Force Officer Joseph Fletcher (Attachment B).

@ Continued on the attached sheet.

espn, lhe —

€ ‘omplainant ' 5 signature

HSI TFO Joseph Fletcher

 

Printed name and title

Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim.P. 4.1 and 4(d).

ieee Oa

Judge's signature

 

City and state: Springfield, Missouri Chief United States Magistrate Judge David P. Rush

 

 

Printed name and title
